Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                          ADVANCE SHEET HEADNOTE
                                                                   September 17, 2018

                                        2018 CO 77

No. 18SA90, People v. Brooks—Special Legislation Clause—Sentencing—Felony
Murder—Juvenile Sentencing.

       This case requires the supreme court to determine whether Colorado’s recently

enacted sentencing scheme for juvenile offenders who received unconstitutional

mandatory sentences to life in prison without the possibility of parole (“LWOP”)

violates the Special Legislation Clause of the Colorado Constitution.

       The court assumes without deciding that the revised sentencing scheme, which

the General Assembly enacted in response to Untied States Supreme Court cases

deeming unconstitutional mandatory LWOP sentences for juvenile offenders, is subject

to the Special Legislation Clause and implicates one of the provisions enumerated

therein. The court then concludes that the revised sentencing scheme does not run

afoul of the Colorado Constitution’s prohibition of special legislation because the

statute creates a genuine class and its legislative classifications are reasonable. In so

concluding, the court rejects the People’s contentions that the class must be deemed

illusory because it is “closed” and that the class is, in fact, closed to future members.
Accordingly, the supreme court discharges the rule to show cause.
                     The Supreme Court of the State of Colorado
                     2 East 14th Avenue • Denver, Colorado 80203

                                       2018 CO 77

                        Supreme Court Case No. 18SA90
                     Original Proceeding Pursuant to C.A.R. 21
                Arapahoe County District Court Case No. 95CR675
                      Honorable Carlos A. Samour, Jr., Judge
______________________________________________________________________________
                                       In Re
                                     Plaintiff:

                           The People of the State of Colorado,

                                            v.

                                       Defendant:

                               Curtis A. Brooks.
______________________________________________________________________________

                                Rule Discharged
                                    en banc
                               September 17, 2018
______________________________________________________________________________

Attorneys for Plaintiff:
George H. Brauchler, District Attorney, Eighteenth Judicial District
Susan J. Trout, Senior Deputy District Attorney
      Centennial, Colorado

Attorneys for Defendant:
Connelly Law, LLC
Sean Connelly
      Denver, Colorado
Eytan Nielsen LLC
Dru Nielsen
      Denver, Colorado


Ratliff Law Firm LLC
Ashley Ratliff
        Denver, Colorado

Attorneys for Amici Curiae Colorado Constitutional, Criminal, and Juvenile Law
Scholars:
Christopher N. Lasch
Ian Farrell
       Denver, Colorado

Attorneys for Amicus Curiae Denver District Attorney:
Beth McCann, Denver District Attorney, Second Judicial District
Robert M. Russel, Senior Chief Deputy District Attorney
      Denver, Colorado

Attorneys for Amici Curiae District Attorneys for the First, Fourth, and Nineteenth
Judicial Districts:
Peter Weir, District Attorney, First Judicial District
Donna Skinner Reed, Chief Appellate Deputy District Attorney
       Golden, Colorado

Daniel H. May, District Attorney, Fourth Judicial District
Doyle Baker, Senior Deputy District Attorney
      Colorado Springs, Colorado

Michael J. Rourke, District Attorney, Nineteenth Judicial District
     Greeley, Colorado




JUSTICE GABRIEL delivered the Opinion of the Court.
CHIEF JUSTICE COATS concurs in the judgment and JUSTICE MÁRQUEZ joins the
concurrence.
JUSTICE SAMOUR does not participate.
¶1     This case presents the question of whether Colorado’s recently enacted

sentencing scheme for juvenile offenders who received unconstitutional mandatory

sentences to life in prison without the possibility of parole (“LWOP”) violates the

Special Legislation Clause of the Colorado Constitution. We conclude that it does not.

¶2     Based on acts that Brooks committed when he was fifteen years old, prosecutors

charged Brooks as an adult with felony murder and other crimes. After a jury convicted

Brooks on multiple counts, including the felony murder charge, the trial court imposed

a mandatory LWOP sentence in accordance with Colorado’s then-applicable sentencing

statutes.

¶3     Over fifteen years later, the United States Supreme Court decided Miller v.

Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 136 S. Ct. 718 (2016),

which, respectively, deemed mandatory LWOP sentences for those who were under

eighteen at the time of their crimes unconstitutional and concluded that Miller

announced a new substantive constitutional rule that was to be applied retroactively on

state collateral review. In response to these rulings, the General Assembly amended the

pertinent sentencing statutes to provide for resentencing of people, like Brooks, who

were then serving unconstitutional mandatory LWOP sentences.

¶4     Under the General Assembly’s revised sentencing scheme, most persons serving

unconstitutional sentences for class 1 felonies would be resentenced to a term of life

imprisonment with the possibility of parole after forty years. See § 18-1.3-401(4)(c)(I),

C.R.S. (2018).   A juvenile who had received a mandatory LWOP sentence after


                                           3
conviction for felony murder, however, could request a resentencing hearing before the

district court. If, based on the evidence presented at this hearing, the district court

found extraordinary mitigating circumstances, then the court could resentence the

defendant to a determinate sentence of thirty to fifty years in prison.             See

§ 18-1.3-401(4)(c)(I)(A).

¶5     In accordance with these procedures, Brooks petitioned the district court to

resentence him to a determinate term of thirty years in prison, over twenty of which he

had already served, with ten years of mandatory parole. The People opposed this

motion, arguing that the General Assembly’s revisions to the sentencing scheme

violated the Colorado Constitution’s Special Legislation Clause by granting to the small

group of people serving unconstitutional sentences for felony murder special privileges

(namely, the resentencing hearing and the potential for a thirty- to fifty-year

determinate sentence) that were unavailable to the larger class of people serving

unconstitutional sentences.

¶6      The district court ultimately concluded that the People had not carried their

burden of demonstrating that the revised sentencing scheme violated the Special

Legislation Clause. The People then petitioned this court for a rule to show cause why

the district court’s order should not be vacated, and we granted that petition.

¶7     We now discharge the rule.        Assuming without deciding that the revised

sentencing scheme is subject to the Special Legislation Clause and implicates one of the

provisions enumerated therein, we conclude that the sentencing scheme does not run


                                            4
afoul of the constitution’s prohibition of special legislation because the statute creates a

genuine class and its legislative classifications are reasonable. In so concluding, we

reject the People’s contentions that the class must be deemed illusory because it is

“closed” and that the class is, in fact, closed to future members.

¶8     Accordingly, we agree with the district court’s conclusion that the Special

Legislation Clause does not invalidate the revised sentencing legislation, although our

reasoning differs from that court’s analysis in several respects. We therefore discharge

the rule to show cause.

                           I. Facts and Procedural History

¶9     In 1997, a jury convicted Brooks for, among other things, a felony murder

committed in 1995 when he was fifteen years old. Brooks had been tried as an adult,

and pursuant to the sentencing laws in effect at the time, the court sentenced him to a

mandatory LWOP term. Brooks began serving this sentence in 1997, and he remains in

prison today.

¶10    In 2012, the United States Supreme Court decided Miller, 567 U.S. at 465, in

which it held that “mandatory life without parole for those under the age of 18 at the

time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual

punishments.’” Montgomery, 136 S. Ct. at 732, decided four years later, clarified that

Miller had announced a substantive rule that should be applied retroactively in cases on

collateral review.




                                             5
¶11    Taken together, these two cases effectively invalidated the sentence that Brooks

had received, along with the sentences of approximately fifty other persons in Colorado

who had been convicted of class 1 felonies committed on or after July 1, 1990 and before

July 1, 2006 when they were juveniles.       Colorado statutory law, however, did not

provide any alternative constitutional sentences for these offenders.

¶12    The gap that Miller and Montgomery left in Colorado’s sentencing scheme thus

cried out for a legislative solution. See People v. Tate, 2015 CO 42, ¶ 47, 352 P.3d 959,

969-70 (attempting, in the absence of an applicable constitutional sentence adopted by

the legislature, to deduce the sentence that the legislature would have adopted had it

anticipated the ruling in Miller).     In 2016, the General Assembly responded and

amended Colorado’s sentencing scheme to provide for the resentencing of those

persons whose sentences had been rendered unconstitutional by Miller and

Montgomery. The revised legislation (the “2016 sentencing legislation”) provides, in

pertinent part:

       (c)(I) . . . [A]s to a person who is convicted as an adult of a class 1 felony
       following a direct filing of an information or indictment in the district
       court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the
       district court pursuant to section 19-2-518, C.R.S., or pursuant to either of
       these sections as they existed prior to their repeal and reenactment, with
       amendments, by House Bill 96-1005, which felony was committed on or
       after July 1, 1990, and before July 1, 2006, and who received a sentence to
       life imprisonment without the possibility of parole:

       (A) If the felony for which the person was convicted is murder in the first
       degree, as described in section 18-3-102(1)(b) [i.e., felony murder], then the
       district court, after holding a hearing, may sentence the person to a
       determinate sentence within the range of thirty to fifty years in prison, less
       any earned time granted pursuant to section 17-22.5-405, C.R.S., if, after

                                             6
       considering the factors described in subparagraph (II) of this
       paragraph (c), the district court finds extraordinary mitigating
       circumstances. Alternatively, the court may sentence the person to a term
       of life imprisonment with the possibility of parole after serving forty
       years, less any earned time granted pursuant to section 17-22.5-405, C.R.S.

       (B) If the felony for which the person was convicted is not murder in the
       first degree, as described in section 18-3-102(1)(b) [i.e., if it is a form of first
       degree murder other than felony murder], then the district court shall
       sentence the person to a term of life imprisonment with the possibility of
       parole after serving forty years, less any earned time granted pursuant to
       section 17-22.5-405, C.R.S.

§ 18-1.3-401(4)(c)(I).

¶13    The 2016 sentencing legislation thus divides the fifty people serving

unconstitutional sentences in Colorado into two groups. The first group comprises

those serving mandatory LWOP sentences for felony murders that they committed

when they were juveniles. Although the parties dispute the exact number of people in

this group, they appear to agree that the group numbers at least sixteen people, and for

convenience, we will therefore refer to this group as the “class of sixteen.” Under the

2016 sentencing legislation, this group could be sentenced either to a determinate

sentence of thirty to fifty years (if the court finds, after a hearing, extraordinary

mitigating circumstances) or to a term of life imprisonment with the possibility of

parole after forty years. The second group comprises those serving mandatory LWOP

sentences for class 1 felonies other than felony murder that they committed when they

were juveniles. Under the 2016 sentencing legislation, members of this second group

must be sentenced to a term of life imprisonment with the possibility of parole after




                                                7
forty years. The members of this group do not qualify for a hearing before the district

court on mitigating circumstances or for a determinate sentence of thirty to fifty years.

¶14    Brooks falls within the first group, and as pertinent here, he sought to invoke the

district court’s discretion to reduce his sentence to a term of thirty years in prison with

ten years of mandatory parole. The People opposed Brooks’s motion, arguing that the

provisions of the 2016 sentencing legislation allowing the first group to receive a

determinate sentence of thirty to fifty years are unconstitutional under the Special

Legislation Clause, article V, section 25 of the Colorado Constitution. Specifically, the

People contend that the sentencing provisions applicable to the first group create a

special class of sixteen persons entitled to the exclusive privilege of a thirty- to fifty-year

prison term. According to the People, the Special Legislation Clause, which forbids the

passage of local or special laws in certain circumstances, prohibits this sort of favoritism

for a few.

¶15    The district court initially agreed with the People and concluded that the

pertinent portions of the 2016 sentencing legislation violated the Special Legislation

Clause.      On reconsideration, however, the court reversed itself and found that the

People had not carried their burden of proving that the challenged provisions are

unconstitutional. Accordingly, the district court determined that Brooks qualified for a

hearing to determine his eligibility for a determinate sentence of between thirty and

fifty years with ten years of mandatory parole.




                                              8
¶16    Shortly before this resentencing hearing could occur, the People petitioned this

court for a rule to show cause why the district court’s final order upholding the

constitutionality of the 2016 sentencing legislation should not be vacated. We issued

the rule to show cause, this matter has now been fully briefed, and we have heard oral

argument in this case.

                                      II. Analysis

¶17    We begin by discussing our jurisdiction to hear this matter. We then proceed to

discuss the Special Legislation Clause, and we apply our precedent concerning that

clause to the facts of this case.

                                      A. C.A.R. 21

¶18    An original proceeding under C.A.R. 21 is an extraordinary remedy that is

limited both in its purpose and availability. Ferrer v. Okbamicael, 2017 CO 14M, ¶ 17,

390 P.3d 836, 841.       The exercise of our original jurisdiction under C.A.R. 21 is

discretionary. Id. We have generally exercised jurisdiction under C.A.R. 21 “in cases

that raise issues of first impression and are of significant public importance.” Id.

¶19    This court has not yet addressed the applicability of the Special Legislation

Clause to the 2016 sentencing legislation, and a significant number of cases pending

throughout Colorado implicate this issue. Accordingly, we believe that the exercise of

our original jurisdiction under C.A.R. 21 is warranted and appropriate here.

                            B. The Special Legislation Clause

¶20    Article V, section 25 of the Colorado Constitution prohibits the General

Assembly from “pass[ing] local or special laws” in a number of “enumerated cases,”
                                         9
including, for example, “granting divorces,” “regulating county or township affairs,”

“regulating the practice in courts of justice,” and “granting to any corporation,

association or individual any special or exclusive privilege, immunity or franchise

whatever.” The section further provides, “In all other cases, where a general law can be

made applicable no special law shall be enacted.” Id.

¶21    The Special Legislation Clause was enacted, in part, to prevent legislation that

applies to some classes but not others without a reasonable basis for distinguishing

them. People v. Canister, 110 P.3d 380, 382 (Colo. 2005). This provision, however, is not

merely a redundant equal protection clause.         Id.    It “was also intended to curb

favoritism on the part of the General Assembly, prevent the state government from

interfering with local affairs, and preclude the legislature from passing unnecessary

laws to fit limited circumstances.”    Id. at 382–83.      Since the adoption of our state

constitution, we have only rarely concluded that a statute violated the Special

Legislation Clause. Id. at 383.

¶22    Modern approaches to the question of whether a statute amounts to prohibited

special legislation differ depending on whether the challenged legislation implicates

one of article V, section 25’s enumerated cases. See id.

¶23    If the challenged legislation addresses an enumerated case, then we first answer

“a threshold question of ‘whether the classification adopted by the legislature is a real

or potential class, or whether it is logically and factually limited to a class of one and

thus illusory.’” Id. (quoting In re Interrogatory Propounded by Governor Roy Romer


                                            10
on House Bill 91S-1005, 814 P.2d 875, 886 (Colo. 1991)). If the class created by the

challenged legislation is “illusory,” then the legislation will be deemed prohibited

special legislation. Id. Once it is determined that the legislation affects a “genuine”

class, however, we address whether the classification is reasonable. See id.

¶24    If the challenged legislation does not implicate an enumerated case, then “we are

unconcerned with the composition of the class ‘so long as the legislature has not abused

its discretion.’” Id. (quoting Interrogatory, 814 P.2d at 886).

¶25    Here, the People argue that the 2016 sentencing legislation implicates two

enumerated cases, namely, (1) “regulating the practice in courts of justice” and

(2) “granting to any corporation, association or individual any special or exclusive

privilege.” Assuming without deciding that the legislation at issue here even implicates

the Special Legislation Clause,1 we need not decide whether either of the cases on which

the People rely is implicated in this case because even if they were, we conclude that the

class created by the legislation is genuine and not illusory and that the classification

adopted by the legislature is reasonable. We proceed to explain why this is so.

                         1. The Class at Issue Is Not Illusory

¶26    We have recognized that whether a classification is “logically and factually

limited to a class of one and thus illusory” depends on a number of factors, including,




1In this regard, we acknowledge the issue raised in Justice (now-Chief Justice) Coats’s
dissent in Canister, 110 P.3d at 386–88 (Coats, J., dissenting), as to whether the Special
Legislation Clause is even implicated in a case like this involving curative legislation
adopted after prior legislation has been deemed unconstitutional.
                                             11
but not limited to, (1) the class’s size, cf. Interrogatory, 814 P.2d at 886 (noting that if no

enumerated case is implicated, then “the size of the class becomes irrelevant so long as

the legislature has not abused its discretion”); (2) whether the challenged legislation

was limited as to time in its operation, Canister, 110 P.3d at 383–84; (3) the potential

future applicability of the legislation, see id. at 384; and (4) the extent to which the

legislation appears to have “single[d] out” or “targeted” the class for special treatment,

see id. at 384-85 (“No matter how abhorrent the crimes that Canister committed are, the

legislature cannot single him out for special punishment.”); Vitetta v. Corrigan, 240 P.3d
322, 328 (Colo. App. 2009) (“[The Special Legislation Clause] bars laws targeted at

specific parties and incapable of more general application.”). We address each of these

factors in turn.

¶27    With respect to the class’s size, although our opinion in Interrogatory referred to

a “class of one” as illusory, Interrogatory, 814 P.2d at 886, we have recognized that

classes composed of more than one member also can be illusory, see, e.g., Canister,
110 P.3d at 385 (invalidating legislation “designed to solely apply to two people”). We

have never held that a class as large as sixteen was illusory, however, and the class’s

size here thus militates against an invalidation of the 2016 sentencing legislation as

unconstitutional special legislation.

¶28    With respect to any time limitation, we note that the 2016 sentencing legislation,

although directed to juveniles who committed class 1 felonies in a certain time frame, is

unlimited as to time in its operation. Cf. In re Senate Bill No. 95, 361 P.2d 350, 354


                                              12
(Colo. 1961) (noting that the legislation at issue contained a date on which it would be

repealed and therefore, once it had accomplished the particular purpose for which it

was adopted, it “would die before it could possibly accomplish a like purpose in any

other place”). Accordingly, this factor, too, suggests that the class at issue is genuine.

See Canister, 110 P.3d at 383–84.

¶29    Related to the question of whether the 2016 sentencing legislation contains any

time limitation, we also consider the “potential future applicability” of that legislation.

Specifically, we look to whether the class is “drawn so that it will never have any

members other than those targeted by the legislation.” Canister, 110 P.3d at 384. Here,

although the People contend that the class of sixteen can never include any other

members, we disagree.

¶30    As Brooks contends, the 2016 sentencing legislation, and specifically section

18-1.3-401(4)(c)(I)(A), could conceivably apply to a “cold case,” that is, a case in which a

now-unknown person is convicted and sentenced in the future for a felony murder

committed on or after July 1, 1990 and before July 1, 2006 when that person was a

juvenile. Although the People argue that contrary to the eligibility requirements of

section 18-1.3-401(4)(c)(I), this person will never be convicted or sentenced during the

time period of July 1, 1990 to July 1, 2006 and therefore could never have received a

mandatory LWOP sentence or be eligible for consideration under the revised statute,

we are not persuaded.




                                            13
¶31      The People’s argument appears to be premised on the view that the juvenile

must be convicted or sentenced on or after July 1, 1990 and before July 1, 2006, but that

is not what the statute says. It concerns persons convicted as adults of a class 1 felony,

which felony was committed in the above-noted time frame and who received a

mandatory LWOP sentence upon conviction of that crime. See id. Accordingly, the

statute requires only that the offense be committed in the referenced time frame. It does

not require that either the conviction be entered or the sentence be received in that time

frame.

¶32      Moreover, under the People’s interpretation, if a future cold case defendant were

to be convicted of a felony murder that he or she committed as a juvenile on or after

July 1, 1990 and before July 1, 2006, then no constitutional sentence created by the

legislature would apply. The law in effect at the time an offense is committed generally

controls the sentence to be imposed for that offense. People v. Cali, 2018 COA 61, ¶ 8,

___ P.3d ___. The sentencing law in effect in the above-referenced time frame, however,

which dictated a mandatory LWOP term for felony murders committed by juveniles

during that period, has now been declared unconstitutional. Moreover, prior to the

2016 sentencing legislation, the legislature had not provided for any other applicable

sentence. Accordingly, if the People were correct, then, as occurred in Tate, 352 P.3d at

970, the courts, rather than the legislature, would be tasked with filling the legislative

gap. We do not agree that this should be the preferred mechanism for deciding the

question of legislative prerogative at issue. Even if it were, however, applying the


                                             14
reasoning in Tate, in which we asked “what the legislature would have imposed” had it

known that its sentencing scheme would be invalidated, id., we would likely look to

section 18-1.3-401(4)(c)(I)(A) as the best indication of what the legislature would have

done.

¶33     In addition to the possibility of a cold case defendant, as amicus curiae the

Denver District Attorney posits, the class of sixteen could also potentially expand by

way of a post-conviction challenge. For example, a juvenile might have been charged as

an adult and convicted of both murder after deliberation and felony murder for acts

committed on or after July 1, 1990 and before July 1, 2006. Had this occurred, the trial

court could have entered judgment either on a generic count of murder or on a single

count of murder after deliberation and then sentenced the juvenile to a mandatory

LWOP term. The juvenile could then, however, initiate and prevail in a post-conviction

proceeding seeking to invalidate his or her prior conviction, and a post-conviction order

in favor of the juvenile might result in an amended judgment reflecting a conviction for

felony murder. See Crim. P. 35(c)(3)(V) (“If the court finds that defendant is entitled to

postconviction relief, the court shall make such orders as may appear appropriate to

restore a right which was violated, such as vacating and setting aside the judgment,

imposing a new sentence, granting a new trial, or discharging the defendant.”). Were

this to occur, the class of sixteen would expand.

¶34     For these reasons, the potential future applicability of the legislation at issue

weighs against a conclusion that that legislation violates the Special Legislation Clause.


                                            15
¶35    In reaching this conclusion, we are not persuaded by the People’s assertion that

section 18-1.3-401(4)(c)(I) would not apply to the juvenile in the above-described

post-conviction scenario because the statute applies only to those convicted of a felony

murder committed on or after July 1, 1990 and before July 1, 2006 and who received a

mandatory LWOP sentence for that conviction. The People contend that this juvenile

would never have received a mandatory LWOP sentence for felony murder as required

for eligibility under the challenged provision. For several reasons, we disagree.

¶36    First, as set forth above, we perceive nothing in section 18-1.3-401(4)(c)(I) that

requires the conviction or sentencing to have occurred on or after July 1, 1990 and

before July 1, 2006, as the People appear to presume.

¶37    Second, to the extent that the People’s argument hinges on the statute’s reference

to a person “who received a sentence to life imprisonment without the possibility of

parole,” § 18-1.3-401(4)(c)(I), the juvenile in our hypothetical post-conviction challenge

satisfies this criterion and therefore qualifies for possible determinate sentencing under

the statute.

¶38    Lastly, for the reasons set forth above, the People’s interpretation would leave

trial courts with no constitutional options for sentencing in the above-described

post-conviction scenario. We do not believe that the legislature would have intended

such a result, nor are we willing to countenance this result in the circumstances

presented here.




                                           16
¶39    For these reasons, we reject the People’s contention that the 2016 sentencing

legislation has no potential future applicability.

¶40    Finally, with respect to whether the 2016 sentencing legislation “single[d] out” or

“targeted” a class for special treatment, we have indicated that legislation does so when,

for example, a bill was “unquestionably conceived, cut, tailored and amended to

accomplish a particular purpose with reference to a particular area.” In re Senate Bill

No. 95, 361 P.2d at 354. In re Senate Bill No. 95 provides a good example of such a bill.

In that case, the city of Denver wished to annex the town of Glendale. Id. at 353. After

Glendale voters, pursuant to procedures decreed by then-existing law, twice refused by

election to be annexed, proponents of the annexation introduced statewide legislation

that would have allowed a city that surrounded a certain-sized town for a defined

period of time to annex that town by compulsion and without having to obtain the

town’s approval in an election, as otherwise required by then-existing law. Id. at

351-53. We observed, however, that this legislation could apply only to Denver and

Glendale: “We would be blind to stark reality indeed if we assumed the possibility of

any other geographical areas in Colorado to which [the statute] would apply, save and

except the city of Denver and the town of Glendale.” Id. at 353. On these facts, we

concluded that the legislation at issue did “exactly what the constitution forbids in plain

language.” Id. at 354; see also id. (observing that “[t]he thin veneer of language used to

‘get around’ the constitutional prohibition, and to give the measure a mask of general

application, falls from the face of the bill when considered in light of common


                                             17
knowledge of which we take judicial notice.”). We thus held that the legislation was a

local or special law in violation of the Special Legislation Clause. See id. at 353.

¶41    The circumstances of the present case bear little resemblance to In re Senate Bill

No. 95. Here, the legislature did not conceive, cut, or tailor the legislation to accomplish

a particular purpose with respect to a particular favored person or entity. Rather, the

Supreme Court’s decisions in Miller and Montgomery demanded that the legislature act

to remedy the unconstitutional sentences issued between 1990 and 2006 and to fill the

statutory gap created by those decisions. Nor do we perceive any basis to conclude that

in adopting the 2016 sentencing legislation, the legislature employed statutory language

to “get around” the special legislation clause. See In re Senate Bill No. 95, 361 P.2d at

354. And the fact that the 2016 sentencing legislation has potential future applicability

to unknown class members demonstrates that the legislature neither “singled out” nor

“targeted” any particular persons for special treatment.        Thus, this last factor, too,

weighs against a conclusion that the 2016 sentencing legislation creates an illusory class.

¶42    For these reasons, we conclude that the class created by the 2016 sentencing

legislation is genuine and not illusory.

¶43    In so concluding, we are unpersuaded by the People’s contention that the class at

issue is necessarily illusory because it is “closed.” We reject this assertion for three

reasons.

¶44    First, for the reasons discussed above, we disagree with the People’s premise that

the class at issue here is, in fact, closed.


                                               18
¶45    Second, even if the class were arguably closed, our case law in the context of the

Special Legislation Clause has not adopted or developed the distinction between

“open” and “closed” classes on which the People rely.

¶46    Third, we disagree with the People’s contention that every “closed” class is, by

definition, illusory. Such an interpretation would amount to a blanket prohibition on

the passage of any legislation concerning closed classes in enumerated cases, however

large those classes, no matter their composition, and regardless of the nature of the

underlying legislation. The People cite no applicable authority to support so drastic a

result, and we have seen none.        Moreover, adopting the People’s reasoning could

potentially invalidate a broad swath of legislation previously deemed constitutional.

See, e.g., Gates Rubber Co. v. S. Suburban Metro. Recreation & Park Dist., 516 P.2d 436,

437–38 (Colo. 1973) (upholding as constitutional legislation with a grandfather clause

exempting a closed class of pre-existing properties in a special district from certain ad

valorem taxes because grandfather clauses properly preserve and protect interests

existing at the time of a legislative enactment).        Absent any applicable authority

supporting the People’s position, we decline to overturn such settled precedent.

¶47    Accordingly, we conclude that the class at issue is genuine, and we proceed to

address the reasonableness of the legislative classification at issue.

                    2. The Classification at Issue Is Reasonable

¶48    When legislation implicates an enumerated case and affects a genuine class, we

must uphold the legislation “if we can conceive of any reasonable relation between [the


                                             19
legislation’s] legitimate stated purposes and the classifications made.” Interrogatory,
814 P.2d at 887; accord Canister, 110 P.3d at 383. “Th[ose] classification[s] must be

based on some distinguishing peculiarity and must reasonably relate to the purpose of

the statute.” Interrogatory, 814 P.2d at 887. As the party challenging the legislation, the

People bear the burden of showing that the classification is unreasonable. See Poudre

Valley Rural Elec. Ass’n v. City of Loveland, 807 P.2d 547, 553 (Colo. 1991).

¶49    The parties do not appear to dispute that the General Assembly enacted the 2016

sentencing legislation to close the sentencing gap created by the Supreme Court’s

decisions in Miller and Montgomery. On its face, this constitutes a legitimate legislative

purpose. See People v. Deroulet, 48 P.3d 520, 526 (Colo. 2002) (noting the General

Assembly’s “primacy . . . in crafting sentencing schemes”).

¶50    We therefore must consider whether a reasonable relationship exists between the

legislature’s legitimate purpose and the classifications made.         See Interrogatory,
814 P.2d at 887. The 2016 sentencing legislation distinguishes members of the class of

sixteen from other juveniles tried as adults for class 1 felonies in two ways: (1) based on

the crime of which they were convicted (i.e., felony murder versus other forms of first

degree murder) and (2) based on the time of their offense (i.e., committed on or after

July 1, 1990 and before July 1, 2006 versus committed at any other time). The People

challenge both of these distinctions as unreasonable, and we address them in turn.

¶51    Regarding the distinctions made by the legislature based on the crimes

committed, we have said, “It is clearly within the legislature’s prerogative to establish


                                            20
the penalties . . . which shall apply to specific criminal offenses.” People v. Bramlett,

573 P.2d 94, 97 (Colo. 1977). Consequently, the General Assembly may establish more

severe penalties for conduct that it believes has greater social impact and more grave

consequences. Smith v. People, 852 P.2d 420, 421 (Colo. 1993).

¶52    As the district court noted, the 2016 sentencing legislation likely reflects a policy

judgment that a juvenile’s conviction for felony murder may warrant a lesser penalty

than a conviction for a different class 1 felony. This policy choice rests squarely with

the legislature, and we perceive no basis for deeming it unreasonable here.             See

Bramlett, 573 P.2d at 97 (“The matter properly lies with the legislature subject to the

limits of the constitution.”).

¶53    The 2016 sentencing legislation’s distinction between offenses committed on or

after July 1, 1990 and before July 1, 2006, on the one hand, and those committed at any

other time, on the other, is likewise reasonable. This distinction plainly manifests the

General Assembly’s intent to fill the gap created by Miller and Montgomery’s

invalidation of the mandatory LWOP sentencing scheme that existed in Colorado

during that period.     Additionally, as the district court observed, Brooks and other

juveniles sentenced for class 1 felonies committed during this period are uniquely

situated because, by the time of the district court’s opinion, they would have been

serving unconstitutional sentences for at least a decade (two decades in Brooks’s case).

Moreover, throughout these sentences, these class members have lived with the belief

that they would never have an opportunity to be released from prison. These facts


                                            21
make Brooks and his fellow class members different from juvenile defendants

sentenced at other times, and in our view, they reasonably justify different legislative

treatment.

¶54   Accordingly, we conclude that the 2016 sentencing legislation classification is

reasonable.

                                    III. Conclusion

¶55   For these reasons, we conclude that the 2016 sentencing legislation affects a

genuine class and that the People have not met their burden of showing that the

legislative classifications at issue are unreasonable. Accordingly, we hold that the 2016

sentencing legislation does not violate the Special Legislation Clause.

¶56   We therefore discharge the rule to show cause.

CHIEF JUSTICE COATS concurs in the judgment, and JUSTICE MÁRQUEZ joins in
the concurrence.
JUSTICE SAMOUR does not participate.




                                            22
CHIEF JUSTICE COATS, concurring in the judgment.

¶57    While I would also find that the amendment to the juvenile sentencing scheme at

issue here does not offend the Special Legislation Clause of the state constitution, I am

unconvinced by the majority’s efforts to distinguish our rationale in People v. Canister,

and therefore I do not join the majority opinion.        Instead, I believe the situation

presented by the case before us today amply demonstrates that our analysis of the

constitutional bar to special legislation in Canister went awry and requires a course

correction. Rather than perpetuate an unsustainable analytic framework, through what

I for one consider implausible and unsupportable distinctions, I believe it is time to

simply acknowledge that a class, however fortuitously small, imposed upon us by

United States Supreme Court action is never “illusory,” and curative legislation

concerning that class cannot be a “special law” within the contemplation of our

constitution.

¶58    Some thirteen years ago, in People v. Canister, 110 P.3d 380 (Colo. 2005), we

struck down as special legislation an act of the General Assembly permitting a jury to

be impaneled for the penalty phase of a capital case, where the defendant had already

been convicted at the time capital sentencing by three-judge panels, like the procedure

required by Colorado law, was barred by a Supreme Court opinion overturning long-

settled law to the contrary. Because only two defendants, as fate would have it, fell

within the class for which the curative legislation was required, rather than addressing

the constitutionality of the statute in terms of the well-accepted ex post facto analyses of


                                             1
both the state and federal constitutions, we found “the classification adopted by the

legislature [to be] logically and factually limited to a ‘class of one,’ and thus [to be]

illusory.” Id. at 385. The prosecution asserts that the curative legislation at issue in this

case is indistinguishable from that struck down by us in Canister, excepting only that

Canister was a capital case and the statute in question potentially disadvantaged, rather

than advantaged, the defendant, neither of which should be of consequence in a special

legislation, as distinguished from an ex post facto, analysis.

¶59    Although the terms “special” and “general laws” are not further defined in the

constitution, there can be little question but that the constitutional bar to special

legislation, which was adopted in the late nineteenth century by the vast majority of

states in the union, was inspired by, and aimed at curbing, legislative favoritism of the

economic elite at the expense of the general welfare. See generally Justin R. Long, State

Constitutional Prohibitions on Special Laws, 60 Clev. St. L. Rev. 719 (2012); Donald

Marritz, Making Equality Matter (Again): The Prohibition Against Special Laws in the

Pennsylvania Constitution, 3 Widener J. Pub. L. 161 (1993); Anthony Schutz, State

Constitutional Restrictions on Special Legislation as Structural Restraints, 40 J. Legis. 39

(2013-14).

¶60    Because a law that expressly benefits only a named individual or entity is more

easily identified as a private, or special, law, there is clearly an impetus, in evading the

prohibition, for defining in general class terms any laws singling out such individuals

or entities for special benefit, and we have in the past referred to the “classes” created


                                             2
by such laws as “illusory” classes. See, e.g., In re Senate Bill No. 95, 361 P.2d 350 (Colo.

1961). But a class dictated by constitutional necessity, no matter how few its members,

is clearly not illusory. Similarly, defining a “class” in such a way as to admit no

additional members can sometimes be a technique for limiting the special benefit to a

targeted individual, but the fact that a class is “closed” is hardly indicative that it is

“illusory,” or not “genuine.” A class may be small or closed, or both, simply because

the problem requiring legislative solution, especially if dictated by an intervening

judicial determination of constitutional strictures, is unique to a class of that size and

limitation.

¶61    For perhaps obvious reasons, the majority does not assert, as did the trial court,

that the statute in question fails even to regulate practice in the courts of justice in this

jurisdiction.   Instead the majority labors, over the course of some twenty-five

paragraphs, to distinguish the statute at issue in this case from the one we struck down

as special legislation in Canister, on the grounds that the latter, but not the former,

involved a “closed” class. I consider unconvincing, and in fact untenable, the majority’s

conclusion that the class defined and benefited by the relevant statute can yet be

expanded.

¶62    The majority offers two scenarios in which it opines that the class of those

benefited by the statute’s new formula for sentencing juveniles convicted of felony

murder could expand. As to the first, the majority suggests that despite being limited

by its own terms to juveniles convicted of class 1 felonies committed between 1990 and


                                             3
2006 and sentenced to life without parole, as mandated by the controlling statute at the

time, the class of those entitled to the felony murder resentencing formula could include

someone who was a juvenile at the time but is later convicted as an adult for

committing such a felony during the designated period. The majority reasons either 1)

that although the former sentencing provision has been found unconstitutional, and

therefore no one can be lawfully sentenced to life without parole as required by it, such

a “cold case” defendant would nevertheless still have to be sentenced under the

unconstitutional statute and therefore fall within the statutorily defined class or 2) that

because the former sentencing provision has now been found unconstitutional, the

newly convicted defendant would have to be sentenced under the current felony

murder formula and therefore come within the benefited class, despite not meeting the

statutory definition of that class by having originally been sentenced to life without

parole. In addition to being contrary to what we decided in People v. Tate, 2015 CO 42,

352 P.3d 959, concerning the penalty for a juvenile convicted of a class 1 felony

committed during the period for which the controlling sentencing statute was

unconstitutional, I find the majority’s explanation not only hard to decipher but also

unconvincing.

¶63    With regard to the second scenario, the majority opines that the class could be

expanded by a successful post-conviction challenge to only a deliberation murder

finding against a juvenile defendant who was sentenced to life without parole as

required by the unconstitutional statute on the basis of jury findings of both


                                            4
deliberation and felony murder. While this eventuality is certainly conceivable, it is

hardly apparent why such an individual should be categorized as an addition to, rather

than an already existing member of, the class. The statute clearly defines the class to

include a juvenile convicted of felony murder committed during the applicable time

period and sentenced to life without parole, whether or not a separate conviction for

deliberation murder prevents him from realizing any actual benefit from the statutory

reduction of felony murder by a juvenile to the status of lesser homicide offense. The

elimination of other convictions in no way alters the statutory definition of the class in

question, but if it could, and if we were to hold that the constitutionality of the statute

turned on the possibility of expanding the class membership in this way rather than

simply based on the curative nature of the legislation in question, we would, at least to

my mind, be doing no one a favor.

¶64    In my view, we have come to use concepts like “closed” or “illusory” in ways

that no longer serve the purpose for which they were developed, and our constitutional

prohibition against special laws has come to be largely superseded by the subsequent

development of modern equal protection law. At a minimum, it seems clear that

curative legislation concerning a class dictated by Supreme Court action, rather than by

a choice of the General Assembly at all, cannot be a special law within the

contemplation of our constitution. Rather than saddle the General Assembly and lower

courts of the jurisdiction with the kind of unpredictable and unworkable distinctions

exemplified by the current litigation, and the concomitant burden of delay imposed


                                            5
upon the intended beneficiaries of the legislation like that at issue here, I believe it is

time to retreat from our rationale in Canister, whether its ultimate conclusion about the

constitutionality of the legislation at issue there was or was not correct, and conclude

that amendatory legislation required as a matter of constitutional necessity, regardless

of the number of individuals or entities impacted by it, in no way implicates the so-

called Special Legislation Clause of the Colorado Constitution.

¶65      Because I would therefore also discharge the rule, I concur in the judgment of the

court.

         I am authorized to state that JUSTICE MÁRQUEZ joins in this concurrence.




                                              6